DETAILED ACTION
This is the sixth Office Action regarding application number 15/574,592, filed on 11/16/2017, which is a 371 of PCT/JP2016/064884, filed on 05/19/2016, and which claims foreign priority to JP 2015-108832, filed on 05/28/2015.
This action is in response to the Applicant’s Response dated 03/01/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-11 are currently pending.
Claim 12 is cancelled.
Claim 1 is amended.
Claims 6-11 are withdrawn.
Claims 1-11 are examined below.
The rejection of claims 1-5 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 03/01/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 


Claim Rejections - 35 USC § 112
Written Description - New Matter
Claims 1-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Claim 1 recites that “the electricity storage layer is connected to each of the first electrode and the second electrode”. The examiner could not find support within the written description of the drawings to establish prior possession of this claimed configuration. The disclosure appears to support a configuration where the electricity storage layer 110G connects to the lower electrode 15a of the organic photoelectric conversion section, but not the upper electrode.
Claims 2-5 each incorporate by reference the unsupported subject matter contained within claim 1, and are similarly rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over MITSUI (US 2010/0308372 A1) in view of KOPPE (US 2007/0062577 A1), IHAMA (US 2007/0012955 A1), GAMBINO (US 2010/0175750 A1), WANLASS (US 2006/0162768 A1), and YAMAGUCHI (US 2013/0033628 A1).
Regarding claim 1, MITSUI teaches a photoelectric conversion element comprising: 
a first electrode (upper electrode 15);
a second electrode (lower electrode 11), wherein the first electrode faces the second electrode (para. 39 and Fig. 3); and 
an organic semiconductor layer between the first electrode and the second electrode, wherein

the substituent has an absorbance smaller than that of a fullerene in a visible range (para. 131; the fullerene derivative may have substituents including those recited in claim 2; a substantial number of the disclosed substitutes are known to have absorbances smaller than that of fullerene in the visible range), and
wherein the fullerene derivative is represented by formula (1):

    PNG
    media_image1.png
    191
    312
    media_image1.png
    Greyscale
.

    PNG
    media_image2.png
    331
    552
    media_image2.png
    Greyscale


KOPPE discloses a solar cell having electron acceptor materials of an active layer comprising a fullerene derivative with a halogen substituent (para. 23).
IHAMA discloses an organic solar cell having a protecting film with a contact hole that exposes an electrode surface (protective film 3, para. 71 and Fig. 1).

    PNG
    media_image3.png
    499
    619
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    205
    524
    media_image4.png
    Greyscale

WANLASS teaches an upper electrode that covers a top surface and plurality of side surfaces of a semiconductor layer (Fig. 14).

    PNG
    media_image5.png
    928
    642
    media_image5.png
    Greyscale

YAMAGUCHI teaches a photoelectric conversion element having a semiconductor substrate (22) that includes an electricity storage layer (47) and a first 

    PNG
    media_image6.png
    922
    608
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify MITSUI to use a fullerene derivative with a halogen 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify MITSUI and add a protecting film, such as an antireflective layer, with contact hole as taught by IHAMA in order to increase efficiency by preventing reflection, while also maintaining electrical connection between cells (IHAMA, paras. 71 and 72).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify MITSUI and add a planarization film on the protecting film and an on-chip lens on the planarization film as taught by GAMBINO in order to minimize leakage of light through the sides of the lenses and increase the amount of light captured and focused onto the solar cells (GAMBINO, para. 30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify MITSUI and configure the upper electrode to cover a top surface and plurality of side surfaces of the semiconductor layer as taught by WANLASS in order to interconnect, separate, and isolate adjacent photoelectric conversion elements (WANLASS, para. 107).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify MITSUI and add an electricity storage layer with separating interlayer insulating layer and plugs as taught by 

Regarding claim 2, the combination of MITSUI, KOPPE, IHAMA, GAMBINO, WANLASS, and YAMAGUCHI teaches or would have suggested the photoelectric conversion element according to claim 1, 
where R further denotes, each independently, a hydrogen atom, a linear, branched or cyclic alkyl group having carbon atoms ranging from 1 to 12, a phenyl group, a group having a linear or condensed aromatic compound, a group having a halide, a partial fluoroalkyl group, a perfluoroalkyl group, a silyl alkyl group, a silyl alkoxy group, an aryl silyl group, an arylsulfanyl group, an alkylsulfanyl group, an arylsulfonyl group, an alkylsulfonyl group, an aryl sulfide group, an alkyl sulfide group, an amino group, an alkylamino group, an arylamino group, a hydroxy group, an alkoxy group, an acylamino group, an acyloxy group, a carbonyl group, a carboxy group, a carboxoamido group, a carboalkoxy group, an acyl group, a sulfonyl group, a cyano group, a nitro group, a group having a chalcogenide, a phosphine group, a phosphonic group, or a derivative thereof, provided that n is an integer of 2 or more (MITSUI, para. 138; KOPPE, para. 23, “substituents can be further substituted by one or more suitable substituents”). 

Regarding claim 3, the combination of MITSUI, KOPPE, IHAMA, GAMBINO, WANLASS, and YAMAGUCHI teaches or would have suggested the photoelectric conversion element according to claim 1, wherein a number of the substituent that 

Regarding claim 4, the combination of MITSUI, KOPPE, IHAMA, GAMBINO, and WANLASS teaches or would have suggested the photoelectric conversion element according to claim 1, wherein the organic semiconductor layer includes an organic semiconductor configured to absorb light of a selective wavelength region (MITSUI, para. 61). 

Regarding claim 5, the combination of MITSUI, KOPPE, IHAMA, GAMBINO, WANLASS, and YAMAGUCHI teaches or would have suggested the photoelectric conversion element according to claim 1, wherein the organic semiconductor layer has a photoelectric conversion function (MITSUI, para. 39).


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721